Citation Nr: 1039487	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a variously diagnosed 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1997 to July 2000.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In March 2009, the RO granted increased (10 
percent) separate ratings for retropatellar pain syndrome with 
chondromalacia patella, right and left, effective July 18, 2005.  
In an April 2009 communication, the Veteran expressed 
satisfaction with the increased ratings; thus, the matters of the 
ratings for retropatellar pain syndrome of the knees are no 
longer on appeal.  

The Veteran filed a claim of service connection for anxiety 
reaction, and the RO adjudicated that specific matter.  As the 
evidence shows a diagnosis of PTSD, in accordance with the 
intervening United States Court of Appeals for Veterans Claims 
(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the issue has been recharacterized to encompass other psychiatric 
diagnoses.

The matter of service connection for a psychiatric 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

It is not shown that the Veteran has, or at any time during the 
pendency of these claims has had, a chronic disability of the low 
back or the left shoulder.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

2.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  An August 2005 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It informed the Veteran of disability rating and 
effective date criteria.  While he did not receive timely notice 
regarding disability rating and effective date criteria, the 
impact of the timing error is moot, as this decision does not 
address any disability rating/effective date matters.  He has had 
ample opportunity to respond/supplement the record and has not 
alleged that notice was less than adequate.
The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent identified postservice 
treatment records have been secured.  The RO arranged for a VA 
orthopedic examination.  The examination was adequate, as it 
included a detailed physical examination, and the report reflects 
a thorough review of the Veteran's claims file (and familiarity 
with his medical history), notes his contentions, and includes an 
explanation of rationale (with citation to the factual evidence 
in the record, including findings on examination and various 
diagnostic studies).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist in these 
matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App.  247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

The threshold requirement that must be met in order to establish 
a claim for service connection is competent evidence (a medical 
diagnosis) of a current chronic disability that has existed on or 
after the date of application for service connection for such 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's STRs show that he complained of low back pain after 
falling down steps while in the field in August 1998.  A few days 
later, it was noted that the back was rested for several days and 
then sudden hard work brought an onset of soreness.  A later 
August 1998 STR notes a three week history of back pain.  A 
November 1998 STR notes the Veteran's complaints of left lower 
quadrant pain.  The assessment was mild viral syndrome.  The 
remaining STRs are silent as to back complaints.  The STRs show a 
single episode of shoulder pain in May 1999 when the Veteran 
reported a 1 day history of shoulder pain and left hand numbness 
after lifting a 15 gallon pot of potatoes while working in the 
mess.  The assessment/diagnosis was pectoralis major strain 
(chest wall pain).  

VA outpatient treatment records note (in September 2004) a 
history of back pain.  He was given Methocarbamol (from stock); 
there were no pertinent findings/no diagnosis.  In July 2005 he 
was seen for complaints of left shoulder pain.  It was noted that 
he was working at UPS pushing boxes off a conveyor belt, and had 
recently progressed to a faster pace.  The assessment (in 
pertinent part) was left shoulder pain secondary to overuse.  
Medication for pain was prescribed.  

The Veteran failed to report for a VA examination scheduled in 
connection with his claims in August 2005.  He was rescheduled in 
2007, but advised that he could not appear because of a conflict 
with job training.  He was finally examined in October 2008.  The 
report of the VA orthopedic examination notes that the Veteran's 
claims file was reviewed.  He related that he had had no 
additional treatment for his shoulder or back since service.  He 
reported that his shoulder had done fairly well until 
approximately 1 month prior, when he was lifting his daughter and 
felt a strain in the shoulder.  He reported that his shoulder now 
bothers him occasionaly when he lifts overhead as when lifting 
weights or lifting other objects over his head.  He indicated 
that most of the time he did not have pain in the shoulder.  
Regarding his back, he described a tightness and described 
associated pain as 1 (on a scale of 1 to 10).  He stated that 
almost daily the pain would go up to a level 6 or 7 upon bending 
or twisting (as when placing his child in a car seat).  He treats 
the pain primarily by changing position and stretching.  He had 
not received shots or surgery for the back.  

On physical examination of the back, the Veteran pointed to an 
area on the lumbar spine as being the source of pain, his 
shoulders and pelvis were level, there were no muscle spasms, and 
he had a normal lordotic curve to his back.  Range of motion 
testing showed forward flexion to 50 degrees, extension to 20 
degrees, lateral rotation to the left and to the right to 30 
degrees, lateral bend to the left and to the right of 20 degrees, 
and negative straight leg raises in both legs.  On examination of 
the shoulder, the Veteran pointed to an area of soreness around 
the anterior part of his shoulders into the pectoralis, there was 
no swelling, his AC (acromioclavicular) joint was not tender, and 
his shoulders were level.  Range of motion testing of the left 
shoulder showed forward flexion to 160 degrees, extension to 30 
degrees, abduction to 150 degrees, internal and external rotation 
to 70 degrees, and deep tendon reflexes of the biceps, triceps, 
and brachioradialis were +2.  The axillary, musculocutaneous, 
radial, ulnar and median nerves were intact.  The diagnoses were:  
Left shoulder pain, normal examination, and low back pain, normal 
examination.  The examiner stated that he is a Board Certified 
Orthopedic surgeon and opined that, as far as the back and 
shoulder are concerned, it is less likely as not that the 
Veteran's present complaints of shoulder or back problems are 
related to or caused by activity in service.  

The threshold matter for consideration regarding these claims (as 
with any claim seeking service connection) is whether the Veteran 
has the disability for which service connection is sought; 
without competent evidence of such disability there is no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A chronic left shoulder and/or back disability was not manifested 
in service.  While the Veteran was seen in service for acute 
complaints involving his back and left shoulder, no underlying 
pathology was reported.  The complaints resolved, and they were 
not noted later in service.  Significantly, by the Veteran's own 
account he was not seen postservice for related complaints prior 
to 2004 (some 4 years after discharge from active duty).  
Accordingly, service connection for a left shoulder and/or low 
back disability on the basis that a chronic such disability 
became manifest in service and persisted is not warranted.  

Furthermore, the evidence does not show that the Veteran has (or 
at any time during the appeal period has had) a chronic 
disability of the left shoulder or the low back.  While VA 
outpatient treatment records note he had complaints of back pain 
(including on evaluation for arrhythmia in September 2004 and in 
the course of a psychiatric evaluation in March 2005) and 
shoulder pain (in July 2005, following strenuous activity at 
work), there were no notations of clinical findings of underlying 
pathology at such times (pain medication was prescribed).  When 
the Veteran was ultimately examined by VA, in October 2008, the 
examiner noted the Veteran's left shoulder and back treatment in 
service and his current complaints of left shoulder and low back 
pain, and found that the left shoulder and low back were normal 
on examination (i.e., there was no underlying pathology to 
account for the pain).  The examiner is a medical professional (a 
Board-certified orthopedic surgeon) with specific expertise 
regarding the diagnosis of orthopedic disability, and his opinion 
is probative evidence in these matters; as there is no competent 
(medical) evidence to the contrary it is persuasive.  Notably, 
pain alone does not, of itself, constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999). 

The Veteran is competent to provide lay evidence as to his 
observation of his left shoulder and low back pain and associated 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Those observations are not in dispute.  However, he is not 
competent to establish by his own statements that the problems 
reflect an underlying chronic left shoulder and/or low back 
disability, as that is a medical question, beyond the competence 
of a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007).

As the threshold requirement for establishing a claim of service 
connection, i.e. competent evidence of the disability for which 
service connection is sought is not met, the preponderance of the 
evidence is against these claims.  Therefore, the benefit of the 
doubt rule does not apply; the claims must be denied.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a low back disoder is denied.


REMAND

The Veteran's July 2005 claim specifically sought service 
connection for anxiety reaction, and that was the specific claim 
adjudicated by the RO and developed for appellate review.  
However, in an interim precedent decision (Clemons v. Shinseki, 
23 Vet. App. 1 (2009)), the Court held that the scope of a mental 
health disability claim includes any mental disorder that may be 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record, i.e., 
that the matter of service connection for a mental disorder 
encompasses all psychiatric diagnoses shown.  As the RO has not 
developed or adjudicated the matter of service connection for 
psychiatric disability other than anxiety reaction (and 
specifically PTSD), due process considerations require the Board 
to remand the case for such action.

Notably, a May 2005 VA mental health initial evaluation note 
reflects that the Veteran has a psychiatric diagnosis of PTSD-
like symptoms.  Subsequent mental health treatment records 
continue to note PTSD-type symptoms.  

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010)(correcting effective and applicability dates).

The record also suggests that the Veteran receives ongoing VA 
psychiatric treatment.  The most recent records of VA treatment 
in the claims file are dated in February 2007.  Updated VA 
treatment records are constructively of record, may contain 
pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service 
connection for psychiatric disability other 
than anxiety reaction (and specifically 
PTSD), the RO should send the Veteran a 
letter providing him all VCAA-mandated 
notice, and afford him and his representative 
the opportunity to respond.

2.  The RO should ask the Veteran to identify 
all providers of psychiatric treatment he has 
received since his discharge from active 
duty, and to provide authorizations for VA to 
obtain records of any such private treatment.  
The RO should secure for the record copies of 
complete clinical records of the identified 
treatment.  The Veteran should be notified if 
any records identified are not received 
pursuant to the RO's request.  Whether or not 
he responds, the RO should secure complete 
records of all VA psychiatric treatment the 
Veteran has received from February 2007 to 
the present.

3.  Following completion of the aboveand any 
further development deemed necessary (and 
with consideration of the amended regulations 
governing service connection for PTSD 
claims), the RO should readjudicate the 
matter of service connection for a variously 
diagnosed psychiatric disability (to include 
anxiety reaction and PTSD).  If the claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


